DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-22 and 24-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Applicant is advised that should claim 28 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 11, 12, 14, 16-18, 22, 24, 25, 27, 29-31, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 2018/0098250 A1, hereinafter Vrzic) in view of Wang et al. (US 2016/0192261 A1) and Teyeb et al. (US 2014/0092866 A1, hereinafter Teyeb).


one or more memories (paragraph 162 and 164); and 
one or more processors communicatively coupled to the one or more memories (paragraph 162 and Fig. 17, “a processor 1010, working memory 1020, non-transitory storage 1030, network interface, I/O interface 1040, and depending on the node type, a transceiver 1060, all of which are communicatively coupled via bi-directional bus 1070”; see also paragraph 164), configured to: 
communicate, as part of a MBB handover procedure, with a source base station on a connection with the source base station and with a target base station on a connection with the target base station (paragraph 42, “In order to ensure seamless handover of the MgNB, a make-before-break handover procedure may be used. For URLLC use cases, the UE may establish connectivity to the target MgNB before releasing the RRC connection to the source MgNB to allow for packet duplication via both MgNBs during a mobility event”; paragraph 55, “In order to ensure seamless handover of the Anchor node function from a first gNB to a second gNB, a make-before-break handover procedure can be used. The UE 100 can establish a radio connection with the target Anchor node before releasing the RRC connection of the source Anchor node” and paragraph 60, “the UE 100 maintains a radio connection and RRC connection with the source gNB 300. After the RB to the target node is established, as illustrated by the "Establish another RRC connection" signal 420 passed between the UE 100 and target gNB 340, packet duplication can be used for both data and RRC signaling”); 
receive a first message indicating the UE is to release the connection with the source base station (paragraph 61, “When the condition for releasing the RRC connection with the source node is satisfied, the source node (and optionally the target node) sends an RRC connection reconfiguration command to complete the RRC connection to the target node” and paragraph 62, “The "Detach Command" 440 sent from the Source gNB 300 to UE 100 causes UE 100 to execute the "Detach from source gNB" process 445”); 
release, as part of the MBB handover procedure, the connection with the source base station based at least in part on receiving the first message (paragraph 62, the command “causes UE 100 to execute the "Detach from source gNB" process 445”).
Vrzic discloses a step between a UE and target node to complete RRC reconfiguration when condition for releasing the RRC connection with the source node is satisfied, wherein signal of “Complete RRC Connection to Target MgNB” is transmitted between the UE and the target node (paragraph 90 and Fig. 9, step 580).
Vrzic does not explicitly disclose the one or more processors of the UE is configured to provide, to the source base station, capability information indicating that the UE supports make-before-break (MBB) handover, send/output, to the target base station, a second message indicating the UE has released the connection with the source base station.
In an analogous art, Wang discloses a UE indicates its capability to perform make-before-break handover to a source eNB (paragraph 90). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the 
Vrzic and Wang do not expressly disclose the one or more processors of the UE is configured to send/output, to the target base station, a second message indicating the UE has released the connection with the source base station.
In an analogous art, Teyeb discloses a handover process (Fig. 15 and paragraph 86), wherein a source eNB sends a handover command to a UE with information indicating bearers to be released (paragraphs 99-103) and when the UE has successfully accessed a target eNB, the UE sends a RRCConnectionReconfigurationComplete message to the target eNB to confirm that the handover succeeded, and the target eNB begins communicating data with the UE (paragraph 106). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the completion indication message of Teyeb to the make-before-break seamless handover method and system by Vrzic in view of Wang to confirm to the target node that the UE has completed reconfiguration (i.e., release resources from source node as indicated) and is ready for communication with target node and thereby enhance efficiency for communication with target node.

Regarding claim 2, Vrzic in view of Wang and Teyeb further discloses the first message is a radio resource control (RRC) reconfiguration message (see Vrzic, paragraphs 61-62, the “Detach Command” being a RRC connection reconfiguration command).



Regarding claims 8 and 22, Vrzic in view of Wang and Teyeb discloses the limitations of claims 1 and 17 as applied above. Vrzic in view of Wang and Teyeb discloses the first message indicating that the UE is to release a connection associated with the source base station (see Vrzic, paragraphs 61-62, first message for the UE to release connection with source node), and the network comprises a core network (central unit) (see Vrzic, paragraph 37).
Vrzic and Wang do not expressly disclose the released connection is with a source centralized unit (CU).
Teyeb discloses a mobility management entity (MME) is connected to both source eNB and target eNB to provide mobility services (paragraphs 40-41 and Fig. 15), and the UE is instructed to release radio bearers associated with the source eNB (paragraphs 102-104). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the source node of Vrzic and Wang to a core network central unit such as the MME as disclosed by Teyeb to utilize a centralized network entity to manage mobility.

Regarding claims 11 and 24, Vrzic in view of Wang and Teyeb further discloses signaling that the UE uses one or more of additional baseband capability or additional radio the UE is able to provide its capability information to the PCell (i.e. MgNB) indicating the number of CCs and Tx/Rx chains (for accessing SgNBs) it can support”).

Regarding claims 12 and 25, Vrzic in view of Wang and Teyeb further discloses signaling one or more band combinations in which the UE can perform MBB handover (see Vrzic, paragraph 108, “the UE is able to provide its capability information to the PCell (i.e. MgNB) indicating the number of CCs and Tx/Rx chains (for accessing SgNBs) it can support. The UE may specifically indicate its preference for Inter-band CA configuration and the reliability requirement to support URLLC”).

Regarding claims 14 and 27, Vrzic in view of Wang and Teyeb further discloses using a prioritization rule between grants received from the source base station and the target base station to determine which transmission is to be performed (see Vrzic, paragraphs 11-0111, link selection based on criterion).

Regarding claims 16 and 29, Vrzic in view of Wang and Teyeb further discloses the MBB handover procedure is configured based at least in part on a capability of the UE (see Vrzic, paragraph 109, “Based on specified capability, the RRC entity configures the PCell and a number of SCells in the MCG for supporting URLLC transmissions”).


Teyeb discloses a user equipment (UE) is configured to trigger intra-frequency handover procedure (paragraph 80), wherein resources/connection path between the UE and a source eNB are released after connection is established between the UE and a target eNB (paragraphs 106-113) (i.e., soft handover or MBB handover). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MBB handover process as disclosed by Vrzic in view of Wang as intra-frequency MBB handover as suggested by Teyeb for UE to handover to a target cell/eNB of same frequency.

Regarding claim 34, Vrzic in view of Wang and Teyeb discloses the limitations of claim 17 as applied above. Vrzic and Wang do not expressly disclose the second message is a radio resource control (RRC) reconfiguration complete message.
Teyeb discloses a handover process (Fig. 15 and paragraph 86), wherein a source eNB sends a handover command to a UE with information indicating bearers to be released (paragraphs 99-103) and when the UE has successfully accessed a target eNB, the UE sends a RRCConnectionReconfigurationComplete message to the target eNB to confirm that the handover succeeded, and the target eNB begins communicating data with the UE (paragraph 106). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the completion indication message of Teyeb to the make-before-break seamless handover method and system by Vrzic and Wang to confirm to the target node that the UE has completed reconfiguration (i.e., release resources from source node 

	Regarding claim 35, Vrzic in view of Wang and Teyeb further discloses the one or more processors are further configured to: perform, as part of the MBB handover procedure and using a packet data convergence protocol (PDCP) entity, one or more security functions (see Vrzic, paragraph 54, “When the UE 100 moves out of a coverage area associated with the anchor RAN node, the UE can establish the security association with the PDCP function in the target RAN node”, see also Vrzic, paragraph 80).

	Claims 4, 15, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Wang and Teyeb as applied to claims 1 and 17 above, and further in view of Larsson et al. (US 2010/0330999 A1, hereinafter Larsson).

Regarding claims 4, Vrzic in view of Wang and Teyeb discloses the limitations of claim 1 as applied above. Vrzic, Wang and Teyeb do not expressly disclose the first message is from a target centralized unit (CU) associated with the target base station 
	In an analogous art, Larsson discloses a path switch process during handover of a UE between a source eNodeB (eNB) and a target eNB (Fig. 6-8), wherein an MME (centralized unit) sends a path switch request acknowledgement to a target eNB and in response, the target eNB sends a UE Context Release message to the source eNB to trigger release of resources by the source eNB (paragraphs 78 and 84-85). Larsson discloses handover can be initiated and completed even if the source eNB cannot receive a handover-triggering measurement report 

Regarding claims 15, 28 and 33, Vrzic in view of Wang and Teyeb discloses the limitations of claims 1 and 17 as applied above. Vrzic, Wang and Teyeb do not expressly disclose the first message is received from the target base station.
In an analogous art, Larsson discloses a source eNB can be a target eNB and in such case, handover is done between cells in the same eNB and path switch request is not sent to core network (paragraph 79). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of handover as disclosed by Vrzic in view of Wang and Teyeb to handover between cells of the same base station as disclosed by Larsson, such that the release message is sent be a source node acting as a target node to allow a single base station to manage multiple cells and to reduce signaling to core network and thereby enhance resource allocation.

Claims 5-7 and 19-21, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Wang and Teyeb as applied to claims 1 and 17 above, and further in view of Chun et al. (US 2009/0274098 A1, hereinafter Chun).
PDCP function 105 in the UE 101 can be used to account for duplicate packets received as a result of the redundant transmissions from the plurality of access nodes”); and providing, after handover procedure, uplink (UL) data to the target base station (see Vrzic, Fig. 3-4, paragraphs 61-62, UE detached from source gNB and release connection with the source); paragraphs 37 and 72, performing uplink and downlink communication with target node). 
Vrzic, Wang and Teyeb do not expressly disclose sending a third message that indicates a PDCP status of the UE, wherein: the third message is a PDCP sequence number (SN) status transfer message, and the third message is sent after successful establishment of the connection with the target base station during the MBB handover procedure; and providing, after sending the third message that indicates the PDCP status of the UE, uplink (UL) data to the target base station.
	In an analogous art, Chun discloses a UE transmits a handover completion message to a target eNodeB and the UE informs the target eNB a largest sequence number of Service Data Units (SDUs) successfully received by the UE, and the target eNB transmit only SDUs having a sequence number larger than the acquired sequence number to the UE to reduce burden of the UE to rearrange the SDUs received from the target eNB and source eNB (paragraph 100). One of ordinary skills in the art would recognize the UE can transmit uplink data to the target eNB after handover is completed (i.e., after the sequence number (third message) is sent to the target eNB). 

Regarding claim 37, Vrzic in view of Wang, Teyeb and Chun further discloses  the one or more processors are further configured to: perform, as part of the MBB handover procedure, a common packet data convergence protocol (PDCP) function for duplicate discarding (see Vrzic, paragraph 65, “PDCP function 105 in the UE 101 can be used to account for duplicate packets received as a result of the redundant transmissions from the plurality of access nodes”, paragraph 66, “UE 100 also includes a PDCP 105 that executes the “Remove duplicate packets” process 485 to remove duplicated packets received from both gNB-1 200 and gNB-2 250”).

Claims 10 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Wang and Teyeb as applied to claims 1 and 17 above, and further in view of Li (US 2014/0113632 A1).

	Regarding claims 10 and 32, Vrzic in view of Wang and Teyeb discloses the limitations of claims 1 and 17 as applied above. Vrzic, Wang and Teyeb do not expressly disclose the MBB handover is associated with a constraint on at least one of: a maximum number of carriers, a maximum number of physical resource blocks, or a maximum bandwidth.
	In an analogous art, Li discloses a handover system and method (Abstract), wherein cell with greatest maximum bandwidth is selected as serving cell (paragraph 16). It would have been . 

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Wang and Teyeb as applied to claims 1 and 17 above, and further in view of Horn et al. (US 2016/0057585 A1, hereinafter Horn).

Regarding claims 13 and 26, Vrzic in view of Wang and Teyeb discloses the limitations of claims 1 and 17 as applied above. Vrzic, Wang and Teyeb do not expressly disclose information regarding a time division multiplexing (TDM) pattern for the UE is exchanged between the source base station and the target base station.
In an analogous art, Horn discloses in soft handover, a source eNB and target eNB coordinate sending packet in time and air link resources (paragraph 92). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of performing seamless handover as disclosed by Vrzic in view of Wang and Teyeb to coordinate sending packet in time (exchange timing information) as disclosed by Horn for the source node and target node to exchange timing information and thereby enhance transmission efficiency during handover.

36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Wang and Teyeb as applied to claim 17 above, and further in view of Kanamarlapudi et al. (US 2014/0349653 A1, hereinafter Kanamarlapudi).

Regarding claim 36, Vrzic in view of Wang and Teyeb discloses the limitations of claim 17 as applied above. Vrzic in view of Wang and Teyeb further discloses the UE includes PDCP entity (see Vrzic, paragraph 57). Vrzic, Wang and Teyeb do not expressly disclose the one or more processors are further configured to: perform, as part of the MBB handover procedure, a common packet data convergence protocol (PDCP) function for reordering.
In an analogous art, Kanamarlapudi discloses a processing for soft handover (MBB handover) (paragraph 23), wherein PDCP entity of a UE is configured to reorder data packets to compensate for out-of-order reception (paragraph 51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the PDCP entity of Vrzic in view of Wang and Teyeb to perform reordering function as disclosed by Kanamarlapudi in order to reorder out-of-order PDUs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choski (US 2005/0250509 A1) discloses if a current bandwidth usage plus requested bandwidth exceeds a threshold, a handoff blocking threshold is exceeded (paragraph 48).

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL LAI/Primary Examiner, Art Unit 2645